DETAILED ACTION
This office action is based on the claim set submitted and filed on 07/18/2022.
1 and 13-14 have been amended. Claims 8, 10, 21, 23, and 26-28 have been canceled.
Claims 1-7, 9, 11-20, 22, and 24-25 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-20, 22, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7, 9, and 11-13 are drawn to a system, and Claims 14-20, 22, and 24-25 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-7, 9, 11-20, 22, and 24-25 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for verifying exercise data by a certified user. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to interactions between users using generic communication devices for verifying exercise activities data for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Under step 2A, prong 1
Independent Claims 1 and 14 are directed to the limitations of
“maintain[ing] a plurality of user accounts, each user account associated with a user performing exercises on a video recording and demonstrating an accomplishment achieved in a corresponding exercise; 
for at least one user account, 
receive[ing] query criteria that identifies video exercise posts, wherein the video exercise post comprising video from the video recordings that are being shared with other users; 
maintain[ing] a plurality of trainer accounts, each trainer account associated with a trainer qualified to verify one or more exercise types; 
for at least one trainer account,
receive[ing] qualification information for the associated trainer, the qualification information comprising the one or more exercise types, a trainer location, and supporting documentation uploaded by the trainer using a mobile application adapted for the process, the supporting documentation comprising a diploma or certificate; 
for at least one user account,
receive[ing] an exercise post comprising a performed exercise type, a performed-exercise location, and an image or video of a first user performing an exercise, the exercise chosen by the first user based on the first user's desired sports and/or fitness regime, the first user associated with the user account; 
compare[ing] the performed-exercise type to the one or more exercise types of the received qualification information; 
in response to the performed-exercise type of the exercise post matching one of the one or more exercise types of the received qualification information,
determine[ing] one or more trainer accounts associated with trainers qualified to verify the performed-exercise type; 
in response to the first user being within a threshold distance of the trainer location of the received qualification information, determine[ing] one or more trainer accounts associated with geographically local trainers; 
transmit[ing] a verification-initiation notification to initiate a verification process for the exercise post…; 
receive[ing] one or more verification-initiation responses in response to the verification-initiation notification, the one or more verification-initiation responses indicating approval to receive a verification request; 
designate[ing] a single verification from the one or more of the plurality of trainer associated with the first of the one or more verification-initiation responses received; 
transmit[ing] the verification a request only to a single verification and request that the trainer provide a verification result for the exercise post wherein the mobile application is configured to display the image or video to that trainer for remote verification by allowing the trainer to remotely observe the performance of the recorded exercise and evaluate whether the recorded exercise was performed in accordance with criteria that meets a purported accomplishment in the exercise, in the mobile application and the verification result indicates whether the trainer has verified that the user has performed the exercise; 
receive[ing], data containing the verification result for the exercise post wherein the verification result comprises trainer comments related to the exercise post and trainer information comprising a name, location, qualification, or rating of the trainer;
apply the query criteria to the exercise post to determine one or more user to transmit the exercise post to;
apply the data containing the verification result to display an icon and the exercise post”
Independent Claim 13 recites similar limitation in claim 1 including:
“the exercise chosen by the first user based on the first user’s desired sports and/or fitness regime; 
transmit a post comprising the captured image or video of the first user performing the exercise and exercise data about the exercise performed by the first user, the exercise data comprising a performed-exercise type, a performed-exercise location; 
a request by the first user to have the post verified by a second user based on the image or video of the exercise performed by the first user, the request comprising a request for the second user to remotely verify that the first user has performed the exercise and has met certain performance criteria in achieving an accomplishment in that exercise, based on observing the image or video of the exercise performed by the first user; 
receive data containing the post and a verification result from the second user wherein the verification result indicates that the second user has verified the exercise, wherein the verification result comprises second-user comments related to the exercise post and second-user information comprising a name, location, qualification, or rating of the second user;
apply the second-user comments, and an icon to the post, wherein the icon indicates that the post has been verified by the second user to have met the accomplishment in exercise” 
The claims as drafted, are in itself process steps, that under the broadest reasonable interpretation covers a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. That is, other than the a non - transitory computer-readable memory, a computer - readable medium, one or more processors, one or more user devices, a display device, a verification device, the claimed invention amounts to performance of the limitations of a method of organizing human activity, for managing personal behavior (e.g. exercise) and interactions between users sharing exercise activities and challenges among athletes and coaches.  For example, but for the non - transitory computer readable memory, the one or more processors, and the computer readable medium, one or more user devices, a display device, a verification device, these claims encompass a person following instructions to post exercise data about a first user, transmitting a notification from the user to one or more user, initiate a verification process to the exercise data, and transmitting and receiving a verification result including exercise data from the one or more users based on a query criteria. 
These limitations are examples of a user manually following rules or instructions to perform the steps of the claimed invention, which constitutes Certain Methods of Organizing Human Activity. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below. 

Under step 2A, prong 2, this judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity. In particular, the independent claims recite additional elements such as “non - transitory computer - readable memory, a computer - readable medium, one or more processors, one or more user devices, a display device, a verification device, camera” that is/are disclosed at a high - level of generality and includes known hardware components that implements the identified abstract idea, see (Applicant, [0007], [0030], [0056). This recitation of additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). 
In addition, the claims reciting the steps of “cause the camera to capture an image or video of a first user performing an exercise”, “cause the one or more user devices to graphically display an icon”, which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). The claimed concept, for example, “cause to capture”, in the context of this claim is generally linking the use of the abstract idea to a particular technical environment. This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. 
Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

Under step 2B, the claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processors, engine, database); and the generic computer components merely perform generic computer functions (i.e. collecting, generating, analyzing, and comparing). The generic computing elements (processors, database) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v), MPEP 2106.05(h). Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.").

Dependent Claims 2-7, 9, 11-12, 15-20, 22, and 24-25 include all of the limitations of claim(s) 1, 14 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claims 2, 4, 11-12, 15, 17, and 24-25, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 3, 5-7, 9, 16, 18-20, and 22 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements such as “user devices”. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claims reciting additional element(s) such as “display”, “causing to display”, which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “user devices” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of “display” amounts to no more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9, 11-12, 13-20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Crankson, et.al., (US 2017/0259118 A1- “Crankson”) in view of McKinnis (US 2017/0206506 A1) in view of Shen (US 2019/0201744 A1)

Regarding Claim 1 (Currently Amended), Crankson teaches a system for verifying data of a user, comprising:
a non-transitory, computer-readable memory (Crankson: [claim 1], [0148]); 
one or more processors (Crankson: [FIGS. 1, 3, 7], [0114], [0148];
a first user device comprising a camera (Crankson: [0115]);
a computer-readable medium containing programming instructions that, when executed by the one or more processors (Crankson: [claim 1], [0148]), cause the system to:
maintain a plurality of user accounts, each user account associated with a user performing exercises… and demonstrating an accomplishment achieved in a corresponding exercise; Crankson discloses a mobile monitoring device and a mobile application comprising plurality of users profiles [user accounts] and their exercise information is/are collected using athletic information monitoring device and store the data where each user profile [account] associated with workout [exercise] and achievements accomplished of exercise type [demonstrating an accomplishment achieved in a corresponding exercise] (Crankson: [Fig. 42A-C, 49A-E, 64A-E, 71B, 73], [0128], [0137], [0169]-[0170]) 
for at least one user account, receive query criteria that identifies … exercise posts to be transmitted to a device associated users, Crankson discloses each user profile [account] includes name, age, sex, location, followers, and associated workout [exercise] and the user may share information with other users devices that identifies workout information (Crankson: [Fig. 52D, 53F-E,T, 54A-C], [0169], [0243], [0271])
for at least one user account, receive an exercise post comprising a performed exercise type, a performed-exercise location, and an image … of a first user performing an exercise, the exercise chosen by the first user based on the first user's desired sports and/or fitness regime, the first user associated with the user account Crankson discloses a user using an application on his/her device [user account] for sharing and posting type and/or location of athletic activity e.g. a run, [exercise type] performed or any exercise that may be selected by the user from a variety of workouts such as marathon or fast run, based on the user goal [the exercise chosen by the first user based on the first user's desired sports and/or fitness regime] where the exercise data is displayed on the users interface to include location of the run and the post includes attachment(s) such as images and/or videos (indicated by camera icon) where the user may share [post] (Crankson: [claim 1], [Fig. 10C, 11B, 21A-B, 53T-V, 54C, 56] [0173], [0176], [0179], [0243], [0271], [0273], [0290], [0314]) 
apply the query criteria to the exercise post to determine one or more user devices to transmit the exercise post to Crankson discloses information provided by a user such as name, gender, location, workout details, exercise type, etc., [exercise post] and use this information to invite other devices, e.g. friends, family, Xyz group, to share the information with (Crankson: [Fig. 53T-V, 55B, 80], [0271], [0281]-[0282], [0290])
transmit, to the one or more user devices, the exercise post Crankson discloses sharing [transmitting] workout information [exercise post] to devices such as with XYZ and GHI, (Crankson: [10B, 31A, 51C, 52A, 56-57, 66A, 66C], [0277], [0290])
apply the data containing the verification result to cause the one or more user devices to graphically display an icon, and the exercise post simultaneously and to display the trainer comments with the post, wherein the icon indicates whether the exercise post has been verified by the verification process Crankson discloses if a user completes a workout [verification], a training/workout summary interface [display] presenting indicators that includes a medal [icon] and indicators or messages congratulating the user completing the workout [apply the data containing the verification result to cause the one or more user devices to graphically display an icon] where a the interface showing [displaying] an icon (e.g. thumb up) and comments whereas other icons maybe displayed comprising workout medals/trophy [icon] for accomplishments and achievements [verification results], comments, and workout information such as running [exercise post] that are providing a detailed information such as approval for the workout (Crankson: [Fig. 11D-E, 60A-B, 63B-C, 66A-E, 80, 82, 84 ], [0181], [0182], [0237], [0283], [0306], [0317], [0334], [0340], [0354])
Crankson discloses sharing workout information performed by a user with other device in the same location [geographic area] to request and receive feedback [verification] on his/her workout (Crankson: [0174]-0175], [0226], [0243]) and comments associated with verification device where the device is being a mobile device (Crankson: [FIGS. 48A, 66B, 66D, 73, 78A- 78C, 80], [0174], [0287], [0289], [0318]) where other devices include friends, family, other athletes, coaches that may aid training program, however does not expressly discloses a video of an exercise by the user to be share with other users and maintaining trainer accounts and qualifications and select a qualified trainer to verify exercise type.
McKinnis teaches
maintain a plurality of trainer accounts, each trainer account associated with a trainer qualified to verify one or more exercise types McKinnis discloses a remote server identifying plurality of individuals with personal trainer qualifications and manages [maintain] the plurality of trainers accounts (McKinnis [Fig. 1], [0015])
for at least one trainer account, receive qualification information for the associated trainer, the qualification information comprising the one or more exercise types, a trainer location, and supporting documentation uploaded by the trainer using a mobile application adapted for the process, the supporting documentation comprising a diploma or certificate McKinnis discloses each trainer account comprising information uploaded [receive] by the trainer via application on the trainer mobile account which includes trainer personal information, fitness specialization [exercise type], certifications (e.g. CPR/AED), location, degree [diploma] etc. (McKinnis: [Fig. 1, 5], [0018]-[0019])
compare the performed-exercise type to the one or more exercise types of the received qualification information McKinnis discloses each trainer account comprising information used as search parameters such as type of training [exercise type], location and comparing the search parameters to user’s criteria in order to identify a matching a trainer (McKinnis: [Fig. 1, 6], [0019]) 
in response to the performed-exercise type of the exercise post matching one of the one or more exercise types of the received qualification information, determine one or more trainer accounts associated with trainers qualified to verify the performed-exercise type McKinnis discloses based on comparing the search parameters of a user to a matching parameters such as type of training [exercise type], location, etc., the server identifies matching qualified trainer accounts (McKinnis: [Fig. 1, 6], [0019])
in response to the first user being within a threshold distance of the trainer location of the received qualification information, determine one or more trainer accounts associated with geographically local trainers McKinnis discloses based on user location matching trainer location [threshold distance of the trainer location], trainer accounts matching location is/are identified (McKinnis: [Fig. 1, 6], [0019]; the remote server identifies the matching trainer accounts if the user location matches to the trainer location… The trainer request is then displayed to each matching trainer account through the corresponding trainer PC device so that each matching trainer account can be prompted to accept the trainer request for the user account with the corresponding trainer PC device.
transmit a verification-initiation notification to a plurality of trainer mobile devices using the mobile application adapted for the process to initiate a verification process for the exercise post, wherein each of the plurality of trainer devices is associated with one or more trainers determined to be geographically local and determined to be qualified to verify the performed-exercise type McKinnis discloses a mobile application and a remote server manages interaction between accounts as such sends out [transmit] a notification to each matching account of plurality of trainer accounts through the corresponding trainer device [plurality of trainer mobile devices] (McKinnis: [Fig. 1, 6], [0013]-[0015], [0019]-[0020])
receive one or more verification-initiation responses from one or more of the plurality of trainer devices in response to the verification-initiation notification, the one or more verification-initiation responses indicating approval to receive a verification request McKinnis discloses based on a notification sent to each matching account of plurality of trainer accounts through the corresponding trainer device [plurality of trainer devices], a response is received accepting [approval] or denying the request McKinnis: [Fig. 1 F], [0019])
designate a single verification device from the one or more of the plurality of trainer devices, the single verification device associated with the first of the one or more verification-initiation responses received McKinnis discloses a trainee receiving on his/her device based on response received from specific trainer device(s), a prompt providing a response from a device [single verification device] of one or more trainer to select [designate] the specific trainer by accept the confirmation from the specific trainer (McKinnis: [Fig. 1, 7] [0017]-[0020])
receive, from the single verification device, data containing the verification result for the exercise post, wherein the verification result comprises trainer comments related to the exercise post and trainer information comprising a name, location, qualification, or rating of the trainer McKinnis discloses a confirmation for a plurality of workout-performance metrics  [verification results] is received through corresponding trainer device of the specific trainer to include exercise session completion comments, trainer name, location, certifications and degree, [qualification], rating of the trainer, etc. (McKinnis: [Fig. 1, 3, 5-6], [0018], [0021], [0027]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Crankson to identify trainer(s) accounts to send a request for a service and designate a trainer based on qualifications, as taught by McKinnis which may provide a better assistance for individuals in monitoring and quantifying fitness progress (McKinnis: [0001]).
The combination of Crankson and McKinnis discloses sharing [transmitting] a request to a single device comprising images and/or video of an exercise (Crankson: [Fig. 56], [0277]), and a device associated with a trainer (McKinnis: [Fig. 5-6]), and discloses receiving confirmation of workout performance metrics from trainer device, however the combination of Crankson and McKinnis does not expressly discloses a video recording of an exercise to be shared with other users and request to provide a verification result for the video recording from a device associated with the trainer.

Shen teaches
video of a first user performing an exercise Shen discloses a user (trainee) using a mobile device to record his/her exercise and upload the video recording to a server (Shen: [0006])
wherein the video exercise post comprising video from the video recordings that are being shared with other users Shen discloses a user (trainee) using a mobile device to record his/her exercise and upload the video recording [post] to a coach via a server for review and comments (Shen: [0006]), [0015], [0023], [0032])
transmit the verification request only to the single verification device wherein the verification request comprises the image or video of the performed exercise and a request that the trainer associated with the single verification device provide a verification result for the exercise post, wherein the mobile application is configured to display the image or video to that trainer for remote verification by allowing the trainer to remotely observe the performance of the recorded exercise and evaluate whether the recorded exercise was performed … in the mobile application and the verification result indicates whether the trainer has verified that the first user has performed the exercise based on the image or video of the exercise performed by the first user Shen discloses a trainee uploads performed exercise video and server sends [transmit] an alert notice [request] to only a one coach user device [single verification device] registered in the system to examine or review [verify] the trainee user [first user] performance video [post] where the coach user mobile device may display video recording, review [observe] and provide a feedback [evaluate] that the exercise was performed [verification] (Shen: [0006], [0008]-[0009], [0021]-[0023], [0032], [0034]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Crankson and McKinnis to incorporate a video recording for the athletic activity in Crankson to be shared [posting] and provide verification feedback for training performed by a user [post] from a verification device [single verification device] associated with a coach [trainer], as taught by Shen which can help motivating a user through guiding a user to perform a proper exercise to improve performance and health outcomes (Shen: [0003]).

Regarding Claim 2 (Previously Presented), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the exercise data reflects the progress of the first user over prior exercise data Crankson discloses the system may analyze the workout data [exercise data] of the first user [first user] over a predefined time period such as a week, a month, 6 months or the like and identify [identify interpreted to mean reflects] an average amount of progress [progress] of the first user [first user] per week or day. The system may then suggest an improvement workout that incorporates the determined average amount of progress [progress] over the prior [prior] workout data [exercise data (Crankson: [FIGS. 16D, 44A-B, 60C&F, 66A,E - 66H], [0005]).
 
Regarding Claim 3 (Previously Presented), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard based on the query criteria Crankson discloses a system [system] via a logic chart present multiple home screens to a user to view the icon [icon], and the post [post] see, FIGS. 66B and 66D, 73, 80 - 84, displayed on a leaderboard [leaderboard] can be displayed on one or more user devices [one or more user devices], see, FIGS. 73, 80, 84, 66B and 66D, based on the attributes [attributes interpreted to mean query criteria], i.e., height, weight, gender, location, workout history, see, FIGS. 51C, 52A - 52H, which illustrate example calibration interfaces for the various attributes [query criterion] (Crankson: [FIGS. 10B, 11E, 51C, 52A ,56 – 57, 66B, 66D, 74, 80 - 84, 84, 87C], [0069], [0114], [0148], [0176], [0182], [0188], [0278], [0279], [0339], [0350], [0354- 0355]).

Regarding Claim 4 (Previously Presented), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the query criteria comprises an exercise type, a location, a gender, a body weight, an age, a group association, or a verification status Crankson discloses Crankson teaches the attribute [query criteria] is a gender [gender, weight [body weight], height, an age [an age], a friends in a social net-working group [group association], or entities, or workout history, location - specific information of a route [location], fitness level, an indicator that an achievement was completed during workout [verification status], resting heart rate and the like (Crankson: [FIG. 11E, 80], [0176], [0182], [0201], [0355]).

Regarding Claim 5 (Previously Presented), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard associated with a group formed by the first user Crankson discloses groups [group], groups of friends, or entities, defined by the first user [first user], depicting the first user [first user] requests to challenge other users to the challenge; and, see, FIGS. 80 and 73 depicting the leaderboard [leaderboard] associated with a group [group] formed by the first user [first user], i.e. FIG. 80, first user Xyz and group [group] users C, F, E, G, etc.; and FIG. 73, first user [first user] SPEED KING, and the group [group] KLUSH 17, TIMDAWSON, BUCKLY/WHEELER (Crankson: [Fig 11D-E, 66B, 66D, 74, 80, 82, 84], [0306]; a user may define his or her own groups and categorize other users ( e.g., friends) in those groups, [0354]).

Regarding Claim 6 (Previously Presented), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and a post on a leaderboard associated with a user who is spotted by the first user Crankson teaches associated with tagging [spotted] a user [a user] within the workout group or workout community by the first user [first user]; and tagged [spotted] user's performance data can be shared and posted as part of the workout entry of the tagging first user [first user] (Crankson: [FIGS. 66B, 66D, 74, 78A - 78B, 80, 82, 84], [0288], [0306], [0354]). 

Regarding Claim 7 (Previously Presented), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, further comprising programming instructions that when executed cause the system to cause the one or more user devices to display the icon and the exercise post on a leaderboard associated with a user who is spotting the first user Crankson discloses a user [a user], who is tagging [spotting] i.e., a coach, where the first user [first user] selects a coach or coaching instructions, see, FIGS. 42A, 20E, 20H, and Par., [0176], defining a desired run type, distance, pace, and the like (Crankson: [FIGS. 66B, 66D, 74, 78A- 78B, 80, 82, 84], [0176], [0306], [0354], [0288]).

Regarding Claim 9 (Original), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the one or more user devices are associated with one or more users selected by the first user Crankson discloses first user may choose [select] to share workout information with one or more user devices [devices], i.e., mobile phones which are associated with one or more users (Crankson: [FIGS. 54A- 54B, 55A- 55B], [0271]).

Regarding Claim 11 (Original), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the first user is an athlete Crankson discloses the first user [first user] is an athlete [athlete] (Crankson: [0005]).

Regarding Claim 12 (Original), the combination of Crankson, McKinnis, and Shen teaches the system of claim 1, wherein the exercise is bench press, chest supported row, pushdown, bent press, push press, overhead press, deadlift, fly, biceps curl, lying triceps extensions, or back squat Crankson discloses the exercise is running, walking, weight lifting, and some device or exercise equipment [exercise equipment interpreted to include any one of a device to perform a bench press, chest supported row, pushdown, bent press, push press, overhead press, deadlift, fly, biceps curl, lying triceps extensions, or back squat] being manipulated by the user, such as speed and/or distance of a bicycle, treadmill, rowing machine, elliptical machine, stationary bicycle, skis, skates, snowshoes (Crankson: [0133], [0299]).

Regarding Claim 13 (Currently Amended), Crankson teaches a system for verifying exercise data of a user, comprising:
a non-transitory, computer-readable memory (Crankson: [0148], [0069]);
one or more processors (Crankson: [0124], [0148]); and
a camera (Crankson: [0115]);
a display device (Crankson: [Fig. 5, 10-64], [0112]);
a computer-readable medium containing programming instructions that, when executed by the one or more processors (Crankson: [0148]), cause the system to:
a first user performing an exercise the exercise chosen by the first user based on the first user's desired sports and/or fitness regime Crankson discloses a user using an application on his/her device [user account] capturing an athletic activity workout e.g. a run, [exercise] performed or any workout that may be selected by the user from a variety of workouts such as marathon or fast run, based on the user goal [the exercise chosen by the first user based on the first user's desired sports and/or fitness regime] (Crankson: [claim 1], [Fig. 11B], [0179]) 
a post comprising … the first user performing the exercise and exercise data about the exercise performed by the first user, the exercise data comprising a performed-exercise type, a performed-exercise location Crankson discloses a user using an application on his/her device [user account] for sharing and posting type and/or location of athletic activity e.g. a run, [exercise type] performed or any exercise that may be selected by the user from a variety of workouts such as marathon or fast run, based on the user goal [the exercise chosen by the first user based on the first user's desired sports and/or fitness regime] where the exercise data is displayed on the users interface to include location of the run and the post includes attachment(s) such as images and/or videos (indicated by camera icon) where the user may share [post] (Crankson: [claim 1], [Fig. 10C, 11B, 21A-B, 53T-V, 54C, 56] [0173], [0176], [0179], [0243], [0271], [0273], [0290], [0314])
remotely verify that the first user has performed the exercise and has met certain performance criteria in achieving an accomplishment in that exercise Crankson discloses if a user completes a workout, a training/workout summary interface presenting indicators that includes a medal [icon] and indicators or messages congratulating the user completing the workout [verify] where a the interface showing an icon (e.g. thumb up) and comments [has met certain performance criteria in achieving an accomplishment in that exercise] that are providing a detailed information such as approval for the workout [verify that the first user has performed the exercise] (Crankson: [Fig. 11D-E, 60A-B, 63B-C, 66A-E, 80, 82, 84 ], [0181], [0182], [0237], [0283], [0306], [0317], [0334], [0340], [0354])
apply the second-user comments and an icon, to the post wherein the icon indicates that the post has been verified by the second user to have met the accomplishment in exercise Crankson discloses if a user completes a workout [verification], a training/workout summary interface [display] presenting indicators that includes a medal [icon] and indicators or messages congratulating the user completing the workout [apply the data containing the verification result to cause the one or more user devices to graphically display an icon] where a the interface showing [displaying] an icon (e.g. thumb up) and comments whereas other icons maybe displayed comprising workout medals/trophy [icon] for accomplishments and achievements [verification results], comments, and workout information such as running [exercise post] that are providing a detailed information such as approval for the workout (Crankson: [Fig. 11D-E, 60A-B, 63B-C, 66A-E, 80, 82, 84 ], [0181], [0182], [0237], [0283], [0306], [0317], [0334], [0340], [0354])
Crankson discloses a camera, processor, and instruction stored on a memory when executed cause the processor to collect data corresponding to athletic activity using sensor (Crankson: [0014], [claim 1]), however does not expressly disclose capture an image or video of an exercise performed. 
Shen teaches
cause the camera to capture an image or video of a first user performing an exercise Shen discloses mobile devices with video recording [camera] and displaying capacity where a trainee user [first user] recording an exercise being performed and uploads the video recorded on a server [0006], [0009], [0013], [0015], [0021], [0030])
transmit, to a server device Shen discloses a user (trainee) using a mobile device to record his/her exercise and upload the video recording to a server (Shen: [0006])
a request by the first user to have the post verified by a second user, the second user registered with the system as a coach or a trainer, the request comprising a request for the second user to remotely verify that the first user has performed the exercise …, based on observing the image or video of the exercise performed by the first user, Shen discloses a server sends an alert notice [request] to a coach user [second user] registered in the system to examine or review [verify] the trainee user [first user] performance video [post] and provide a feedback [verification] (Shen: [0006],[0021]-[0022], [0032])
receive, from the server device, data containing the post and a verification result from the second user, wherein the verification result indicates that the second user has verified the exercise, wherein the verification result comprises second-user comments related to the exercise post and second-user information comprising a name, location, qualification, or rating of the second user Shen discloses a coach user [second user] examines [verify] the trainee performance video [post] and provides [receive] a feedback [verification results] to the trainee and feedback indicates if trainee performance is accepted [verified] or needs modification (Shen: [0006], [0016], [0034]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Crankson to provide verification feedback for training performed by a user from a verification device associated with a coach user [second user] recognized as a trainer, as taught by Shen which can help motivating a user through guiding a user to perform a proper exercise to improve performance and health outcomes (Shen: [0003]).
The combination of Crankson and Shen discloses a second user device (e.g. user/trainer/coach) used for verifications and providing comments for the workout however does not expressly disclose the second user personal information such as name, location, qualifications, or rating. 
McKinnis teaches
wherein the verification result comprises second-user comments related to the exercise post and second-user information comprising a name, location, qualification, or rating of the second user McKinnis discloses a confirmation for a plurality of workout-performance metrics [verification results] is received through corresponding trainer device of the specific trainer to include exercise session completion comments, trainer name, location, certifications and degree, [qualification], rating of the trainer, etc. (McKinnis: [Fig. 1, 3, 5-6], [0018], [0021], [0027]); 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Crankson and Shen to identify a trainer information such as exercise comments, trainer qualifications, location, name, etc. as taught by McKinnis which may provide a better assistance for individuals in monitoring and quantifying fitness progress (McKinnis: [0001]).

Regarding Claim 14 (Currently Amended), the claim limitations is/are analogous to the limitations in Claim 1. As such, claim 14 is rejected for substantially the same reasons given for claim 1, and are incorporated herein.

Regarding Claims 15-20, 22, and 24-25, the claims repeat substantially the same limitations in Claims 2-7, 9 and 11-12 As such, claims 15-20, 22 and 24-25 are rejected for substantially the same reasons given for claims 2-7, 9 and 11-12, and are incorporated herein.

Response to Amendment
Applicant's arguments filed 07/18/2022 have been fully considered by the Examiner but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 13-19.
In response to the applicant that claims are not directed to an abstract idea, Examiner respectfully disagree. The amended claim(s) limitations as drafted, is a process that under the broadest reasonable interpretation, recite interaction between people using generic communication devices, as recited in the Applicant argument (p. 13-14) “interconnected physical devices… exchanging specific information in a specific sequence”, which covers performance of the limitations as a method of organizing human activity. 
Applicant argument that the verification request is only to a single verification device which is still represents an interaction between people and devices and is similarly applied to the Applicant underlined feature for post has been verified which is still an interaction between people using generic communication devices.  The limitation for displaying an icon and post simultaneously indicating post has been verified whereas the limitation is reciting a displaying step that has been analyzed as additional element and as such is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g).
Applicant argued that the claims amount to significantly more than any alleged judicial exception because the claims are limited to a practical applications of doing so, Examiner respectfully disagree. As described in the Applicant argument (p. 15) “The claims describe a system of interconnected physical devices, including mobile devices executing mobile applications adapted for the claimed process”, as such the broadest reasonable interpretation of this application-based computing device encompasses a generic computer component. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Therefore, this argument is not found to be persuasive.
Applicant argued (p. 15) that “these specific sequences are far beyond what can be practically performed in the human mind or by a human using pencil and paper”, Examiner respectfully asserts that the claims in the OA, under the broadest reasonable interpretation, are reciting steps of interaction between people following instruction and using generic communication devices which is a process reciting a method for organizing human activity.
Applicant argument with reference to the 2019 Eligibility Guidance Step 2A P2, regarding the claim recitation do not recite “apply it” (or equivalent) with the judicial exception that the OA cannot ignore the wording of the claim features, Examiner respectfully asserts that the claim limitations recite a process of interaction between people which recited an abstract idea of method of organizing human activities. The claim includes additional elements whereas the 2019 Eligibility Guidance Step 2A P2 described limitations that are indicative or not indicative of integrating into a practical application, the additional elements that are implementing (applying) the abstract idea using the generic computing components or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Similarly, the steps of “cause the one or more user devices to graphically display”, “cause the camera to capture an image or video” are analyzed under Step 2A P2 as this causing step is not particular, and is instead merely instructions to “apply” the exception in a generic way which is interpreted as process for applying instruction to perform the function, adding insignificant extra solution activity to the judicial exception, see MPEP 2106.0S(g). 
Moreover, the Applicant argued that the claims are not mere instructions to implement an abstract idea while arguing that “there are detailed recitations of a system implemented using software to apply a combination of features to provide an application to users”, as recited (p. 17) which is describing a mere instruction to implement the abstract idea. In addition, the Applicant argued a recited algorithm that apply features on displays of mobile devices while no recitation of any algorithm or set of rules is disclosed in the claims but rather a process for verifying data. This implementation of the abstract idea is just linking the exception to a technological environment. The 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
In response to the Applicant argument that the OA must give weight to all the claim elements and “the Examiner must present supporting evidence as required under the Berkheimer decision, not only for the positions that the examiner asserts as being "generic." The burden of establishing the lack of patentability is on the Patent Office and the Office needs to issue Official Notice or provide evidence that all of what the Examiner considers generic is actually generic”, as recited, Examiner asserts the computing elements described as “generic” components as such non - transitory computer - readable memory, a computer - readable medium, one or more processors, one or more user devices, a display device, a verification device, camera” whereas the Applicant description paragraph [0007-0010, 0030] discloses general purpose processors and computing devices configured to perform the abstract idea. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), In step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(Il) as noting the well-understood, routine, conventional nature of the additional element(s).
3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S. C. § 112(a).

The fact that a generic computing system, such as described above, can be suitably programmed to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a "non-conventional and non-generic arrangement of known, conventional pieces" but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, these additional elements do not add anything significantly more than an abstract idea.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). 
Hence, Examiner remains the 101 rejections of claims 1-7, 9, 11-20, 22, and 24-25 which have been updated to address Applicant's amendments.

Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on page 19-22
In response to the applicant argument that Crankson workout does not include image or video performing an exercise and an exercise is chosen by a user, Examiner respectfully disagree for at least choosing an exercise by the user, Crankson discloses a user may select an exercise from a variety of different workouts ([Fig. 11B], [0179]). In addition, Crankson discloses an athletic information monitoring device such as a smartphone for measuring and recording athletic activity of a user while performing an athletic activity, where the device comprises multiple sensors such as a camera ([0110], [0115], [0121]), and Crankson discloses the user may attach a file to his/her post to share that may include a video recording or image as indicated in [Fig. 56].  However, Crankson does not expressly disclose an image or video performing the athletic activity. The reference Shen is incorporated with the primary reference Crankson disclosing a user recording exercise activity and uploading to share with other devices. Therefore, the combination of Crankson and Shen disclose the feature argued by the Applicant.
Applicant further argued that the reference McKinnis discloses metrics that does not include image or a video, Examiner respectfully finds that the Applicant argument is addressed as mentioned above where the reference Shen is incorporated to teach the argued feature.
In response to the Applicant argument that “It would not make sense for Shen' s trainee to upload a video of the trainee performing an exercise chosen by the trainee. Such a video could not be used by the trainee's personal coach to provide feedback on the coach's customized training program”, as recited (p. 21), Examiner respectfully finds the Applicant argument is directed to features that are disclosed by the primary reference Crankson [Fig. 11, 63B-C], [0179], disclosing a workout selected by a user that may be modified to match the user’s preference and goal(s) and evaluating accomplishment of the exercise performed, while the reference Shen is disclosing uploading a video of an exercise performed by the user and shar it with a trainer.
In response to the Applicant argument that “McKinnis does not teach or suggest matching users and trainers in response to an exercise post including an image or video of a first user having already performed an exercise”, Examiner respectfully disagree. Although that the argued limitation as amended recites a feature that was not considered in the prior OA, the limitations, under BRI, recites matching trainer to perform a verification of the received trainee exercise where in Crankson [claim 1], [0273], the shared workout [the post] includes type of athletic activity performed and location which describes an exercise already performed. In McKinnis [Fig. 1, 6],[0019], it discloses comparing and matching exercise type with trainer qualification for the trainer to be able to verify the exercise performance. In Shen [0031], it discloses a user record his or her exercise and upload the video which is an already performed exercise for the coach user review. Therefore, the combination of the references discloses the feature argued by the Applicant.
Examiner finds that the applicant is addressing each reference individually to teach all the claim elements ignoring the fact that the Examiner rejection is based on nonobviousness 35 USC 103. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by arguing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has highlighted this approach in the previous OA argument, and pointed to the claim(s) limitations, being interpreted under the broadest reasonable interpretation, is/are disclosed by the combination of the argued references.
As such, Applicant's argument regarding the reference Crankson, McKinnis, and Shen is/are not persuasive. 

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US2015/0347717		Hybrid Personal Training System and Method
US2013/0028491		System and Method for Performance Training
US2018/0091594		Systems and Methods for Utilizing Athlete Data to Increase Athlete Performance
US 2011/0098156		Systems and Methods for Accessing Personalized Fitness Services Using a Portable Electronic Device
The references are relevant since it discloses monitoring an exercise performance by a user and share it with a trainer or a coach to provide a feedback and comments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626